Citation Nr: 9924703	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-23 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved disability pension benefits was timely submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  This is an appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, Committee on Waivers and Compromises that 
the veteran's request for waiver of recovery of an 
overpayment of improved disability pension benefits had not 
been timely submitted and therefore the request could not be 
considered on its merits.  The overpayment is in the amount 
of $915.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In August 1988 the veteran was awarded improved 
disability pension commencing in July 1988.  His award was 
based on Social Security benefits for himself and his wife, 
Jane, plus interest income for both of them.

3.  On an August 1989 eligibility verification report, the 
veteran reported an increased rate of Social Security 
benefits for his spouse.  He was asked to provide information 
regarding the increased rate of Social Security benefits.

4.  Later in 1989 the veteran provided information reflecting 
that he and his wife Jane had been divorced in December 1988 
and that he had remarried, to Mary, in March 1989.  He 
reported that the increased rate of Social Security benefits 
had been for Mary.

5.  In January 1990 the regional office terminated the 
veteran's award of improved disability pension effective in 
April 1989 due to excess family income consisting of the 
Social Security benefits of the veteran and his spouse Mary.  
This action resulted in the overpayment in question.

6.  In February 1990 the veteran was notified of the 
overpayment and advised of his right to request a waiver of 
the debt within 180 days.

7.  In November 1996 the veteran filed a request for waiver 
of recovery of the overpayment.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the 
overpayment of improved disability pension benefits was not 
timely submitted and may not be considered on its merits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such invididual's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The record reflects that the veteran had been in receipt of 
improved disability pension benefits since July 1988.  His 
awards had been based on Social Security benefits for himself 
and his wife Jane plus interest for both of them.  In August 
1989 the veteran reported an increased rate of Social 
Security benefits for his spouse.  Later in 1989 the veteran 
provided information reflecting that he and his wife Jane had 
been divorced in December 1988 and that he had been 
remarried, to Mary, in March 1989.  He reported that the 
increased rate of Social Security benefits had been for Mary.

In January 1990 the regional office terminated the veteran's 
award of improved disability pension effective in April 1989 
due to excess family income consisting of the Social Security 
benefits of the veteran and his spouse Mary.  This action 
created an overpayment of $915 in his account.

In February 1990 the veteran was notified by the VA that he 
had a right to request a waiver of recovery of the 
indebtedness within 180 days from the date of notice to him 
of the indebtedness.  However, a request for waiver of 
recovery of the overpayment was not received from the veteran 
until November 1996, several years after the date of the 
notice to him of the indebtedness.  In June 1997, the veteran 
submitted a copy of the February 1990 notice of indebtedness 
and a copy of an October 1990 letter by him requesting a 
waiver of recovery of the overpayment.  The claims file does 
not reflect receipt of the waiver request by the VA in 1990.  
However, the letter is dated more than 180 days after the 
date of the VA notice of the indebtedness.  Thus, even if the 
October 1990 letter had been received by the VA soon after it 
was mailed, the letter could not have served as a timely 
request for waiver of recovery of the indebtedness, and there 
is no need to verify its authenticity.  

Under the circumstances, the Board cannot consider the 
equitable arguments going to the merits of the question of 
waiver which had been advanced by the veteran.  It is 
apparent that the veteran's request for waiver of recovery of 
the overpayment of improved disability pension was not timely 
submitted and he has given no indication that there were 
circumstances beyond his control which were relevant.  The 
request for waiver therefore may not be considered on its 
merits.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Although the 
Board regrets that the veteran and his spouse are currently 
experiencing financial and health problems, those matters 
would not provide a basis for favorable action in connection 
with his appeal.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is not established.  The 
appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

